Exhibit 10.2

 

SECURITY AGREEMENT

 

THIS AGREEMENT is made as of July____, 2015,

 

BETWEEN

 

YAPPN CORP., a corporation incorporated under the laws of Delaware

 

(the “Borrower”),

 

- and -

 

YAPPN ACQUISITION SUB INC., a corporation incorporated under the laws of
Delaware;

 

YAPPN CANADA INC., a corporation incorporated under the laws of Ontario;

 

FOTOYAP INC., a corporation incorporated under the laws of Delaware;

 

LANGULAS INC., a corporation incorporated under the laws of Florida;

 

YADMARK INC., a corporation incorporated under the laws of Florida;

 

YAFFILIATE MARKETING SERVICES INC., a corporation incorporated under the laws of
Florida;

 

(each a “Guarantor”)

 

- and -

 

WINTERBERRY INVESTMENTS INC., a corporation formed under the laws of Ontario

 

(the “Collateral Agent”)

 

WHEREAS the Borrower has offered debentures (the “Debentures”) pursuant to the
terms and conditions of a subscription agreement dated July ___, 2015 (the
“Subscription Agreement”);

 

AND WHEREAS the Borrower has agreed to grant a general and continuing security
interest over all of its assets for the payment and performance of its
obligations under the Subscription Agreement and Debentures (the “Secured
Obligations” as hereinafter further defined);

 



 

 

 

AND WHEREAS each Guarantor has agreed to unconditionally guarantee the Secured
Obligations (the Borrower and the Guarantors are each a “Grantor” and together
the “Grantors”) as further set out in this Agreement;

 

AND WHEREAS the Grantors have agreed to grant general and continuing security
interests over all of their assets in favor of the Collateral Agent, in its
capacity as lead investor and collateral agent pursuant to the Subscription
Agreement and the Debentures, as pledgee, assignee and secured party;

 

AND WHEREAS the Borrower and each Guarantor will receive substantial direct and
indirect benefits from the execution, delivery and performance of the
obligations under the Subscription Agreement and Debentures and each is,
therefore, willing to enter into this Agreement;

 

AND WHEREAS it is a condition to the payment of the amounts made by each holder
of a Debenture (collectively the “Holders”) under the Debentures that each
Grantor execute and deliver this Agreement;

 

AND WHEREAS this Agreement is given by each Grantor in favor of the Collateral
Agent for the ratable benefit of the Holders to secure the payment and
performance of all of the Secured Obligations;

 

NOW THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each Grantor and the Collateral Agent hereby agree as follows:

 

Article 1
interpretation

 

1.1Definitions

 

(1)          Unless otherwise defined herein or in the Subscription Agreement,
capitalized terms used in this Agreement that are defined in the UCC shall have
the meanings assigned to them in the UCC. However, if a term is defined in
Article 9 of the UCC differently than in another Article of the UCC, the term
has the meaning specified in Article 9.

 

(2)          The following terms shall have the following meanings:

 

“Agreement” has the meaning set forth in the recitals above.

 

“Business Day” means a day other than a Saturday, Sunday or statutory holiday in
the Province of Ontario.

 

“Claims” means any and all property and other taxes, assessments and special
assessments, levies, fees and all governmental charges imposed upon or assessed
against, and landlords', carriers', mechanics', workmen's, repairmen's,
laborers', materialmen's, suppliers' and warehousemen's Liens and other claims
arising by operation of law against, all or any portion of the Pledged
Collateral.

 



2

 

 

“Collateral Support” means all Property assigned, hypothecated or otherwise
securing any Pledged Collateral and shall include any security agreement or
other agreement granting a Lien or security interest in such Property.

 

“Contracts” means, collectively, with respect to each Grantor, the Intellectual
Property Licenses, all sale, service, performance, equipment or property lease
contracts, agreements and grants and all other contracts, agreements or grants
(in each case, whether written or oral, or third party or intercompany), between
such Grantor and any third party, and all assignments, amendments, restatements,
supplements, extensions, renewals, replacements or modifications thereof.

 

“Copyrights” means, collectively, with respect to each Grantor, all copyrights
(whether statutory or common law, whether established or registered in the
United States, Canada or any other country or any political subdivision thereof,
whether registered or unregistered and whether published or unpublished), all
tangible embodiments of the foregoing and all copyright registrations and
applications made by such Grantor, in each case, whether now owned or hereafter
created or acquired by or assigned to such Grantor, together with any and all
(i) rights and privileges arising under applicable law and international
treaties and conventions with respect to such Grantor's use of such copyrights,
(ii) reissues, renewals, continuations and extensions thereof and amendments
thereto, (iii) income, fees, royalties, damages, claims and payments now or
hereafter due and/or payable with respect thereto, including damages and
payments for past, present or future infringements thereof, (iv) rights
corresponding thereto throughout the world and (v) rights to sue for past,
present or future infringements thereof.

 

“Excluded Property” means, collectively:

 

(i)any United States intent-to-use trademark applications to the extent that,
and solely during the period in which, the grant, attachment or enforcement of a
security interest therein would, under applicable federal law, impair the
registrability of such applications or the validity or enforceability of
registrations issuing from such applications; and

 

(ii)any asset or property to the extent that the grant of a security interest is
prohibited by applicable law, rule or regulation or requires a consent not
obtained of any Governmental Authority pursuant to such applicable law, rule or
regulation, in each case after giving effect to the applicable anti-assignment
provisions of the UCC, PPSA or other applicable law and other than Proceeds and
receivables thereof, the assignment of which is expressly deemed effective under
the UCC or other applicable law notwithstanding such prohibition.

 

“Event of Default” has the meaning ascribed thereto in each of the Debentures.

 

“First Priority” means, with respect to any Lien purported to be created in any
Pledged Collateral pursuant to this Agreement, such Lien is the most senior lien
to which such Pledged Collateral is subject (subject only to Liens permitted
under the Subscription Agreement).

 



3

 

 

“Grantor” has the meaning set forth in the recitals above.

 

“Guarantors” has the meaning set forth in the recitals.

 

“Intellectual Property Collateral” means, collectively, the Patents, Trademarks
(excluding only United States intent-to-use Trademark applications to the extent
that and solely during the period in which the grant of a security interest
therein would impair, under applicable federal law, the registrability of such
applications or the validity or enforceability of registrations issuing from
such applications), Copyrights, Trade Secrets, Intellectual Property Licenses
and all other industrial, intangible and intellectual property of any type,
including mask works and industrial designs.

 

“Intellectual Property Licenses” means, collectively, with respect to each
Grantor, all license and distribution agreements with, and covenants not to sue,
any other party with respect to any Patent, Trademark, Copyright or Trade Secret
or any other patent, trademark, copyright or trade secret, whether such Grantor
is a licensor or licensee, distributor or distributee under any such license or
distribution agreement, together with any and all (i) renewals, extensions,
supplements and continuations thereof, (ii) income, fees, royalties, damages,
claims and payments now and hereafter due and/or payable thereunder and with
respect thereto including damages and payments for past, present or future
infringements or violations thereof, (iii) rights to sue for past, present and
future infringements or violations thereof and (iv) other rights to use, exploit
or practice any or all of the Patents, Trademarks, Copyrights or Trade Secrets
or any other patent, trademark, copyright or trade secret.

 

“Subscription Agreement” has the meaning set forth in the recitals above.

 

“Organizational Documents” means the certificate of incorporation and by-laws or
any comparable organizational documents of any corporate entity (including
limited liability companies and partnerships).

 

“Patents” means, collectively, with respect to each Grantor, all patents issued
or assigned to, and all patent applications and registrations made by, such
Grantor (whether issued, established or registered or recorded in the United
States, Canada or any other country or any political subdivision thereof) and
all tangible embodiments of the foregoing, together with any and all (i) rights
and privileges arising under applicable law and international treaties and
conventions with respect to such Grantor's use of any patents, (ii) inventions
and improvements described and claimed therein, (iii) reissues, divisions,
continuations, renewals, extensions and continuations-in-part thereof and
amendments thereto, (iv) income, fees, royalties, damages, claims and payments
now or hereafter due and/or payable thereunder and with respect thereto
including damages and payments for past, present or future infringements
thereof, (v) rights corresponding thereto throughout the world and (vi) rights
to sue for past, present or future infringements thereof.

 

“Pledged Collateral” has the meaning set forth in 3.1.

 



4

 

 

“Pledged Debt”  means, with respect to each Grantor, all debt (including
intercompany notes) from time to time owed to such Grantor by any obligor, and
all interest, cash, instruments and other property, assets or proceeds from time
to time received, receivable or otherwise distributed in respect of or in
exchange for any or all of such debt and all certificates, instruments or
agreements evidencing such debt, and all assignments, amendments, restatements,
supplements, extensions, renewals, replacements or modifications thereof.

 

“Pledged Securities” means, collectively, with respect to each Grantor, (i) all
issued and outstanding equity interests of each issuer or subsidiary that are
owned by such Grantor and all options, warrants, rights, agreements and
additional equity interests of whatever class of any such issuer or subsidiary
acquired by such Grantor in any manner, together with all claims, rights,
privileges, authority and powers of such Grantor relating to such equity
interests in each such issuer or subsidiary or under any Organizational Document
of each such issuer or subsidiary, and the certificates, instruments and
agreements representing such equity interests and any and all interest of such
Grantor in the entries on the books of any financial intermediary pertaining to
such equity interests, (ii) all additional equity interests of any issuer or
subsidiary from time to time acquired by or issued to such Grantor and all
options, warrants, rights, agreements and additional equity interests of
whatever class of any such issuer or subsidiary from time to time acquired by
such Grantor in any manner, together with all claims, rights, privileges,
authority and powers of such Grantor relating to such equity interests or under
any Organizational Document of any such issuer or subsidiary, and the
certificates, instruments and agreements representing such equity interests and
any and all interest of such Grantor in the entries on the books of any
financial intermediary pertaining to such equity interests, from time to time
acquired by such Grantor in any manner, and (iii) all equity interests issued in
respect of the equity interests referred to in clause (i) or (ii) upon any
consolidation or merger of any issuer of such equity interests of any successor
subsidiary owned by such Grantor (unless such Grantor is the surviving entity);

 

“PPSA” means the Personal Property Security Act (Ontario), as now enacted or as
the same may from time to time be amended, re-enacted or replaced

 

“Receivables” means all (i) Accounts, (ii) Chattel Paper, (iii) Payment
Intangibles, (iv) Instruments, (v) General Intangibles, and (vi) to the extent
not otherwise covered above, all other rights to payment, whether or not earned
by performance, for goods or other property sold, leased, licensed, assigned or
otherwise disposed of, or services rendered or to be rendered, regardless of how
classified under the UCC together with all of Grantors' rights, if any, in any
goods or other property giving rise to such right to payment and all Collateral
Support and Supporting Obligations related thereto and all Records relating
thereto.

 

“Related Parties” means, with respect to any Person, such Person's Affiliates
and the directors, officers, employees, partners, agents, trustees,
administrators, managers, advisors and representatives of it and its Affiliates.

 



5

 

 

“Secured Obligations” means obligations of the Borrower from time to time
arising under the Subscription Agreement and Debentures.

 

“Securities Collateral” means, collectively, the Pledged Securities, the Pledged
Debt and the Distributions.

 

“Trade Secrets” means, collectively, with respect to each Grantor, all know-how,
trade secrets, manufacturing and production processes and techniques,
inventions, research and development information, technical, marketing,
financial and business data and databases, pricing and cost information,
business and marketing plans, customer and supplier lists and information, all
other confidential and proprietary information and all tangible embodiments of
the foregoing, together with any and all (i) rights and privileges arising under
applicable law and international treaties and conventions with respect to such
trade secrets, (ii) income, fees, royalties, damages, claims and payments now or
hereafter due and/or payable with respect thereto including damages and payments
for past, present or future misappropriations thereof, (iii) rights
corresponding thereto throughout the world and (iv) rights to sue for past,
present or future misappropriations thereof.

 

“Trademarks” means, collectively, with respect to each Grantor, all trademarks
(including service marks), slogans, logos, symbols, certification marks,
collective marks, trade dress, uniform resource locators (URL's), domain names,
corporate names and trade names, whether statutory or common law, whether
registered or unregistered and whether established or registered in the United
States, Canada or any other country or any political subdivision thereof, that
are owned by or assigned to such Grantor, all registrations and applications for
the foregoing and all tangible embodiments of the foregoing, together with, in
each case, the goodwill symbolized thereby and any and all (i) rights and
privileges arising under applicable law and international treaties and
conventions with respect to such Grantor's use of any trademarks, (ii) reissues,
continuations, extensions and renewals thereof and amendments thereto, (iii)
income, fees, royalties, damages and payments now and hereafter due and/or
payable thereunder and with respect thereto, including damages, claims and
payments for past, present or future infringements thereof, (iv) rights
corresponding thereto throughout the world and (v) rights to sue for past,
present and future infringements thereof.

 

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of Delaware; provided, however, that if by reason of mandatory provisions
of law, any or all of the perfection or priority of the Collateral Agent’s and
the Holders’ security interest in any item or portion of the Pledged Collateral
is governed by the Uniform Commercial Code as in effect in a jurisdiction other
than the State of Delaware, then the term “UCC” means the Uniform Commercial
Code as in effect from time to time in such other jurisdiction for purposes of
the provisions hereof relating to such perfection or priority and for purposes
of definitions relating to such provisions.

 



6

 

 

Article 2
guarantees

 

2.1Guarantee

 

Each Guarantor absolutely, irrevocably and unconditionally guarantees to the
Holders, jointly with the other Guarantors and severally, as a primary obligor
and not merely as a surety, the due and punctual payment and performance of the
Debentures. Each Guarantor further agrees that the Debentures may be extended or
renewed, in whole or in part, without notice to or further assent from it, and
that it will remain bound upon its guarantee notwithstanding any extension or
renewal of any Debenture. Each Guarantor waives (to the extent permitted by
applicable law) presentment to, demand of payment from and protest to the
Borrower or any other Grantor of any Debenture, and also waives notice of
acceptance of its guarantee and notice of protest for non-payment. Each
Guarantor hereby further jointly and severally agrees that if the Borrower shall
fail to pay in full when due (whether at stated maturity, by acceleration or
otherwise) any of the Debentures, such Guarantor will promptly pay the same,
without any demand or notice whatsoever, and that in the case of any extension
of time of payment or renewal of any of the Debentures, the same will be
promptly paid in full when due (whether at extended maturity, by acceleration or
otherwise) in accordance with the terms of such extension or renewal.

 

2.2Guarantee of Payment

 

Each Guarantor further agrees that its guarantee under this Agreement
constitutes a guarantee of payment when due and payable and not of collection,
and waives any right (except such as shall be required by applicable law and
cannot be waived) to require that any resort be had by the Collateral Agent or
any other Holder to any security held for the payment of the Debentures or to
any balance of any deposit account or credit on the books of the Collateral
Agent in favour of the Borrower or any other person.

 

2.3No Limitations

 

(1)          The obligations of each Guarantor under this Agreement shall not be
subject to any reduction, limitation, impairment or termination for any reason,
including any claim of waiver, release, surrender, alteration or compromise, and
shall not be subject to any defense or setoff, counterclaim, recoupment or
termination whatsoever by reason of the invalidity, illegality or
unenforceability of the Subscription Agreement, Debentures or otherwise. Without
limiting the generality of the foregoing, the obligations of each Guarantor
shall not be discharged or impaired or otherwise affected by (i) the failure of
the Collateral Agent or any other Holder to assert any claim or demand or to
enforce any right or remedy under the provisions of the Subscription Agreement
or any Debenture or otherwise, (ii) any rescission, waiver, amendment or
modification of, or any release from any of the terms or provisions of, the
Subscription Agreement or any Debenture (other than pursuant to the terms of a
waiver, amendment, modification or release of this Agreement in accordance with
the terms of this Agreement) or any other agreement, including with respect to
the release of any other Guarantor under this Agreement, (iii) the release of,
or any impairment of or failure to perfect any Lien on or security interest in,
any security held by the Collateral Agent or any other Holder for the
Debentures, (iv) any default, failure or delay, wilful or otherwise, in the
performance of the Debentures, or (v) any other act or omission that may or
might in any manner or to any extent vary the risk of any Guarantor or otherwise
operate as a discharge of any Guarantor as a matter of law or equity. Each
Guarantor expressly authorizes the Collateral Agent, in accordance with the
Subscription Agreement and applicable law, to take and hold security for the
payment and performance of the Debentures, to exchange, waive or release any or
all such security (with or without consideration), to enforce or apply such
security and direct the order and manner of any sale thereof in its sole
discretion or to release or substitute any one or more other Guarantors upon or
in respect of the Debentures, all without affecting the obligations of any
Guarantor.

 



7

 

 

(2)          To the fullest extent permitted by applicable law, each Guarantor
waives any defense (other than payment or performance of the Debentures (other
than contingent obligations), in full) based on or arising out of any defense of
the Borrower or any other Grantor or the unenforceability of the Debentures or
any part thereof from any cause, or the cessation from any cause of the
liability of the Borrower or any other Grantor. The Collateral Agent and the
other Holders may, in accordance with the provisions of this Agreement, the
Debentures and applicable law, at their election, foreclose on any security held
by one or more of them by one or more judicial or non-judicial sales, accept an
assignment of any such security in lieu of foreclosure, compromise or adjust any
part of the Debentures, make any other accommodation with the Borrower or any
other Grantor or exercise any other right or remedy available to them against
the Borrower or any other Grantor, without affecting or impairing in any way the
liability of any Guarantor hereunder. To the fullest extent permitted by
applicable law, each Guarantor waives any defense arising out of any such
election even though such election operates, pursuant to applicable law, to
impair or to extinguish any right of reimbursement or subrogation or other right
or remedy of such Guarantor against the Borrower or any other Grantor, as the
case may be, or any security.

 

2.4Reinstatement

 

Each Guarantor agrees that its guarantee hereunder shall continue to be
effective or shall be automatically reinstated, as the case may be, if at any
time and for any reason full or partial payment of any Debenture is rescinded or
must otherwise be restored by the Collateral Agent or any other Holder whether
upon the bankruptcy or reorganization of the Borrower, any other Grantor, or
otherwise.

 

2.5Agreement To Pay and Subrogation

 

In furtherance of the foregoing and not in limitation of any other right that
the Collateral Agent or any other Holder has at law or in equity against any
Guarantor by virtue of this Agreement, upon the failure of the Borrower or any
other Grantor to pay any Debenture when and as the same shall become due and
payable, whether at maturity, by acceleration, after notice of prepayment or
otherwise, each Guarantor hereby jointly and severally promises to and will
promptly pay, or cause to be paid, to the Collateral Agent for distribution to
the Holders in cash the amount of such unpaid Debenture (other than payment of
any contingent obligations).

 



8

 

 

2.6Information

 

Each Guarantor assumes all responsibility for being and keeping itself
reasonably informed of the Borrower’s and each other Grantor’s financial
condition and assets and of all other circumstances bearing upon the risk of
non-payment of the Debentures and the nature, scope and extent of the risks that
such Guarantor assumes and incurs hereunder, and agrees that neither the
Collateral Agent nor any other Holder will have any duty to advise such
Guarantor of information known to it or any of them regarding such circumstances
or risks.

 

2.7Instrument for the Payment of Money

 

Each Guarantor hereby acknowledges that the guarantees in this Article 2
constitute instruments for the payment of money, and consents and agrees that
the Collateral Agent, at its sole option, in the event of a dispute by such
Guarantor in the payment of any moneys due under this Agreement, shall have the
right to bring a summary judgment motion-action under New York CVP. Law Section
3213.

 

Article 3
Grant of security interest

 

3.1Grant of Security Interest

 

(1)          As collateral security for the payment and performance in full of
all the Secured Obligations, each Grantor hereby pledges and grants to the
Collateral Agent for the ratable benefit of the Holders, a Lien on and security
interest in and to all of the right, title and interest of such Grantor in, to
and under the following property, wherever located, and whether now existing or
hereafter arising or acquired from time to time (collectively, the “Pledged
Collateral”):

 

(a)all Accounts;

 

(b)all Equipment, Goods, Inventory and Fixtures;

 

(c)all Documents, Instruments and Chattel Paper;

 

(d)all Letters of Credit and Letter-of-Credit Rights;

 

(e)all Securities Collateral;

 

(f)all Investment Property;

 

(g)all Intellectual Property Collateral;

 



9

 

 

(h)all General Intangibles;

 

(i)all Money and all Deposit Accounts;

 

(j)all Supporting Obligations;

 

(k)all books and records, customer lists, credit files, computer files,
programs, printouts and other computer materials and records relating to the
Pledged Collateral and any General Intangibles at any time evidencing or
relating to any of the foregoing; and

 

(l)to the extent not covered by clauses (a) to (k) of this sentence, all other
assets, personal property and rights of such Grantor, whether tangible or
intangible, all Proceeds and products of each of the foregoing and all
accessions to, substitutions and replacements for, and rents, profits and
products of, each of the foregoing, and any and all Proceeds of any insurance,
indemnity, warranty or guaranty payable to such Grantor from time to time with
respect to any of the foregoing.

 

(2)          Notwithstanding anything to the contrary contained in subsection
3.1(1), the security interest created by this Agreement shall not extend to, and
the term “Pledged Collateral” shall not include, any Excluded Property, provided
that, if any Excluded Property would have otherwise constituted Pledged
Collateral, when such property shall cease to be Excluded Property, such
property shall be deemed at all times from and after the date hereof to
constitute Pledged Collateral.

 

(3)          The Grantors shall from time to time at the request of the
Collateral Agent give written notice to the Collateral Agent identifying in
reasonable detail the Excluded Property (and stating in such notice that such
Excluded Property constitutes “Excluded Property”) and shall provide to the
Collateral Agent such other information regarding the Excluded Property as the
Collateral Agent may reasonably request.

 

3.2Filings

 

(1)          Each Grantor hereby irrevocably authorizes the Collateral Agent at
any time and from time to time to file in any relevant jurisdiction any
financing statements (including fixture filings) and amendments thereto that
contain the information required by Article 9 of the UCC of each applicable
jurisdiction, or as applicable by the provisions of the PPSA, for the filing of
any financing statement or amendment relating to the Pledged Collateral,
including (i) whether such Grantor is an organization, the type of organization
and any organizational identification number issued to such Grantor, and (ii)
any financing or continuation statements or other documents for the purpose of
perfecting, confirming, continuing, enforcing or protecting the security
interest granted by such Grantor hereunder, without the signature of such
Grantor where permitted by law, including the filing of a financing statement
describing the Pledged Collateral as “all assets now owned or hereafter acquired
by the Grantor or in which the Grantor otherwise has rights”. Each Grantor
agrees to provide all information described in the immediately preceding
sentence to the Collateral Agent promptly upon request by the Collateral Agent.

 



10

 

 

(2)          Each Grantor hereby further authorizes the Collateral Agent to file
with the United States Patent and Trademark Office, the United States Copyright
Office, the Canadian Intellectual Property Office (and any successor office and
any similar office in any United States state or other country) this Agreement,
an Intellectual Property security agreement and other documents for the purpose
of perfecting, confirming, continuing, enforcing or protecting the security
interest granted by such Grantor hereunder, without the signature of such
Grantor where permitted by law, and naming such Grantor as debtor, and the
Collateral Agent as secured party.

 

Article 4
Perfection and further assurances

 

4.1Maintenance of Perfected Security Interest

 

Each Grantor represents and warrants that on the date hereof all financing
statements, agreements, instruments and other documents necessary to perfect the
security interest granted by it to the Collateral Agent in respect of the
Pledged Collateral have been delivered to the Collateral Agent in completed and,
to the extent necessary or appropriate, duly executed form for filing in each
governmental, municipal or other office. Each Grantor agrees that at its sole
cost and expense, such Grantor will maintain the security interest created by
this Agreement in the Pledged Collateral as a perfected First Priority security
interest.

 

4.2Joinder of Additional Grantors

 

The Grantors shall cause each Subsidiary of the Borrower which, from time to
time, after the date hereof shall be formed, to execute and deliver to the
Collateral Agent a joinder agreement within 30 days of the date on which it was
acquired or created and, upon such execution and delivery, such Subsidiary shall
constitute a “Grantor” for all purposes hereunder with the same force and effect
as if originally named as a Grantor herein. The execution and delivery of such
joinder agreements shall not require the consent of any Grantor hereunder. The
rights and obligations of each Grantor hereunder shall remain in full force and
effect notwithstanding the addition of any new Grantor as a party to this
Agreement.

 

4.3Further Assurances

 

(1)          Each Grantor shall take such further actions, and execute and
deliver to the Collateral Agent such additional financing statements,
amendments, assignments, agreements, supplements, powers and instruments, as the
Collateral Agent may in its reasonable judgment deem necessary or appropriate in
order to create and maintain the validity, perfection or priority of and protect
any security interest granted or purported to be granted in the Pledged
Collateral as provided herein and the rights and interests granted to the
Collateral Agent hereunder, and enable the Collateral Agent to exercise and
enforce its rights, powers and remedies hereunder with respect to any Pledged
Collateral, including the filing of any financing statements, continuation
statements and other documents under the UCC, PPSA or other similar laws in
effect in any jurisdiction with respect to the security interest created hereby,
the filing of the Intellectual Property Collateral security acknowledgments and
supplemental Intellectual Property Collateral security acknowledgments with the
United States Patent and Trademark Office, United States Copyright Office, the
Canadian Intellectual Property Office and any other applicable jurisdiction’s
intellectual property registration office, all in form reasonably satisfactory
to the Collateral Agent and in such offices wherever required by law to perfect,
continue and maintain the validity, enforceability and priority of the security
interest in the Pledged Collateral as provided herein and to preserve the other
rights and interests granted to the Collateral Agent hereunder, as against third
parties, with respect to the Pledged Collateral.

 



11

 

 

Article 5
Representations, warranties and covenants

 

Each Grantor represents, warrants and covenants as follows:

 

(a)Approvals. In the event that the Collateral Agent desires to exercise any
remedies, voting or consensual rights or attorney-in-fact powers set forth in
this Agreement and determines it necessary to obtain any approvals or consents
of any Governmental Authority or any other Person therefor, then, upon the
reasonable request of the Collateral Agent, such Grantor agrees to use its
commercially reasonable efforts to assist the Collateral Agent in obtaining as
soon as practicable any necessary approvals or consents for the exercise of any
such remedies, rights and powers.

 

(b)Pledged Collateral Information. All information set forth herein, including
the schedules annexed hereto, and all information contained in any documents,
schedules and lists heretofore delivered to the Collateral Agent or any Holder,
in connection with this Agreement, in each case, relating to the Pledged
Collateral, is accurate and complete in all material respects. The Pledged
Collateral described on the schedules hereof constitutes all of the property of
such type of Pledged Collateral owned or held by the Grantors.

 

(c)Insurance. In the event that the proceeds of any insurance claim are paid to
any Grantor after the Collateral Agent has exercised its right to foreclose on
all or any part of the Pledged Collateral during the existence of an Event of
Default, such net cash proceeds shall be held in trust for the benefit of the
Collateral Agent and immediately after receipt thereof shall be paid to the
Collateral Agent for application in accordance with the Subscription Agreement.

 



12

 

 

(d)Compliance With Laws. Each Grantor shall pay promptly when due all Claims
upon the Pledged Collateral or incurred in connection with the use or operation
of the Pledged Collateral or incurred in connection with this Agreement. All
Claims imposed upon or assessed against the Pledged Collateral have been paid
and discharged. In the event any Grantor shall fail to make such payment
contemplated in the immediately preceding sentence, the Collateral Agent may
(following notice to the Grantor, to the extent practicable) do so for the
account of such Grantor and the Grantors shall promptly reimburse and indemnify
the Collateral Agent for all costs and expenses incurred by the Collateral Agent
under this Article 5(d) in accordance with Section 8.8.

 

Article 6
Intellectual property collateral

 

6.1Intellectual Property License

 

For the purpose of enabling the Collateral Agent, during the continuance of an
Event of Default, to exercise rights and remedies under Article 7 hereof at such
time as the Collateral Agent shall be lawfully entitled to exercise such rights
and remedies, and for no other purpose, each Grantor hereby grants to the
Collateral Agent, to the extent of such Grantor's rights and effective only
during the continuance of an Event of Default, an irrevocable, non-exclusive
license, subject, in the case of Trademarks, to sufficient rights to quality
control and inspection in favor of such Grantor to avoid the risk of
invalidation of such Trademarks, to use and sublicense any of the Intellectual
Property Collateral then owned by or licensed to such Grantor. Such license
shall include access to all devices, products and media in which any of the
Intellectual Property Collateral is embodied, embedded, recorded or stored and
to all computer programs used for the compilation or printout hereof.

 

6.2Dealing With Intellectual Property

 

On a continuing basis, each Grantor shall, at its sole cost and expense:

 

(a)promptly following its becoming aware thereof, notify the Collateral Agent of
any materially adverse determination in any proceeding or the institution of any
proceeding in any federal, state or local court or administrative body or in the
United States Patent and Trademark Office or the United States Copyright Office
regarding such Grantor's claim of ownership in or right to use any of the
Intellectual Property Collateral, such Grantor's right to register such
Intellectual Property Collateral or its right to keep and maintain such
registration in full force and effect;

 

(b)maintain and protect the material Intellectual Property Collateral as
presently used and operated and as contemplated by the Subscription Agreement;

 



13

 

 

(c)not permit to lapse or become abandoned any material Intellectual Property
Collateral as presently used and operated, and not settle or compromise any
pending or future litigation or administrative proceeding with respect to such
Intellectual Property Collateral, in each case except as shall be consistent
with commercially reasonable business judgment;

 

(d)upon such Grantor obtaining knowledge thereof, promptly notify the Collateral
Agent in writing of any event which may be reasonably expected to materially and
adversely affect the value or utility of any of the material Intellectual
Property Collateral, the ability of such Grantor or the Collateral Agent to
dispose of the Intellectual Property Collateral or any portion thereof, or the
rights and remedies of the Collateral Agent in relation thereto including a levy
or threat of levy or any legal process against the Intellectual Property
Collateral or any portion thereof;

 

(e)not license the Intellectual Property Collateral other than licenses entered
into by such Grantor in, or incidental to, the ordinary course of business, or
amend or permit the amendment of any of the licenses in a manner that would
materially impair the value of the Intellectual Property Collateral or the Lien
on and security interest in the Intellectual Property Collateral created therein
hereby, without the consent of the Collateral Agent; and

 

(f)furnish to the Collateral Agent from time to time upon the Collateral Agent's
reasonable request therefor reasonably detailed statements and amended schedules
further identifying and describing the Intellectual Property Collateral and such
other materials evidencing or reports pertaining to the Intellectual Property
Collateral as the Collateral Agent may from time to time reasonably request.

 

6.3Additional Intellectual Property

 

If any Grantor shall at any time after the date hereof (a) obtain any rights to
any additional Intellectual Property Collateral or (b) become entitled to the
benefit of any additional Intellectual Property Collateral or any registration,
renewal or extension thereof, including any reissue, division, continuation, or
continuation-in-part of any Intellectual Property Collateral, or any improvement
on any Intellectual Property Collateral, the provisions hereof shall
automatically apply thereto and any such item enumerated in clause (a) or (b) of
this Section 6.3 with respect to such Grantor shall automatically constitute
Intellectual Property Collateral as if such would have constituted Intellectual
Property Collateral at the time of execution of this Agreement and be subject to
the Lien and security interest created by this Agreement without further action
by any party.

 



14

 

 

Article 7
Remedies

 

7.1Remedies

 

(1)          If any Event of Default shall have occurred and be continuing, the
Collateral Agent may exercise, without any other notice to or demand upon any
Grantor, in addition to the other rights and remedies provided for herein or in
any Debenture or otherwise available to it, all the rights and remedies of a
secured party upon default under the UCC or PPSA, as applicable, and also may:

 

(a)require each Grantor to, and each Grantor hereby agrees that it will at its
expense and upon request of the Collateral Agent immediately, assemble the
Pledged Collateral or any part thereof, as directed by the Collateral Agent and
make it available to the Collateral Agent at a place and time to be designated
by the Collateral Agent;

 

(b)without notice except as specified below, sell, resell, assign and deliver or
grant a license to use or otherwise dispose of the Pledged Collateral or any
part thereof, in one or more parcels at public or private sale, at any of the
Collateral Agent's offices or elsewhere, for cash, on credit or for future
delivery, and upon such other terms as the Collateral Agent may deem
commercially reasonable;

 

(c)occupy any premises owned or leased by any of the Grantors where the Pledged
Collateral or any part thereof is assembled or located for a reasonable period
in order to effectuate its rights and remedies hereunder or under law, without
obligation to such Grantor in respect of such occupation; and

 

(d)exercise any and all rights and remedies of any of the Grantors under or in
connection with the Pledged Collateral, or otherwise in respect of the Pledged
Collateral, including without limitation, (A) any and all rights of such Grantor
to demand or otherwise require payment of any amount under, or performance of
any provision of, the Contracts, the Receivables, and the other Pledged
Collateral, (B) withdraw, or cause or direct the withdrawal, of all funds with
respect to the Deposit Accounts, and (C) exercise all other rights and remedies
with respect to the Receivables and the other Pledged Collateral.

 



15

 

 

(2)          Each Grantor agrees that, to the extent notice of sale shall be
required by law, at least ten (10) days’ notice to such Grantor of the time and
place of any public sale or the time after which any private sale is to be made
shall constitute reasonable notification. At any sale of the Pledged Collateral,
if permitted by applicable law, the Collateral Agent may be the purchaser,
licensee, assignee or recipient of the Pledged Collateral or any part thereof
and shall be entitled, for the purpose of bidding and making settlement or
payment of the purchase price for all or any portion of the Pledged Collateral
sold, assigned or licensed at such sale, to use and apply any of the Secured
Obligations as a credit on account of the purchase price of the Pledged
Collateral or any part thereof payable at such sale. To the extent permitted by
applicable law, each Grantor waives all claims, damages and demands it may
acquire against the Collateral Agent arising out of the exercise by it of any
rights hereunder. Each Grantor hereby waives and releases to the fullest extent
permitted by law any right or equity of redemption with respect to the Pledged
Collateral, whether before or after sale hereunder, and all rights, if any, of
marshalling the Pledged Collateral and any other security for the Secured
Obligations or otherwise. The Collateral Agent shall not be liable for failure
to collect or realize upon any or all of the Pledged Collateral or for any delay
in so doing nor shall it be under any obligation to take any action with regard
thereto. The Collateral Agent shall not be obligated to make any sale of Pledged
Collateral regardless of notice of sale having been given. The Collateral Agent
may adjourn any public or private sale from time to time by announcement at the
time and place fixed therefor, and such sale may, without further notice, be
made at the time and place to which it was so adjourned. Each Grantor agrees
that it would not be commercially unreasonable for the Collateral Agent to
dispose of the Pledged Collateral or any portion thereof by utilizing internet
sites that provide for the auction of assets of the type included in the Pledged
Collateral or that have the reasonable capability of doing so, or that match
buyers and sellers of assets. The Collateral Agent shall not be obligated to
clean-up or otherwise prepare the Pledged Collateral for sale.

 

(3)          If any Event of Default shall have occurred and be continuing, all
payments received by any Grantor in respect of the Pledged Collateral shall be
received in trust for the benefit of the Collateral Agent, shall be segregated
from other funds of such Grantor and shall be forthwith paid over the Collateral
Agent in the same form as so received (with any necessary endorsement).

 

(4)          If any Event of Default shall have occurred and be continuing, the
Collateral Agent may, without notice to any Grantor except as required by law
and at any time or from time to time, charge, set off and otherwise apply all or
part of the Secured Obligations against any funds deposited with it or held by
it.

 

(5)          If any Event of Default shall have occurred and be continuing, upon
the written demand of the Collateral Agent, each Grantor shall execute and
deliver to the Collateral Agent an assignment or assignments of any or all of
the Intellectual Property Collateral and such other documents and take such
other actions as are necessary or appropriate to carry out the intent and
purposes hereof. Within five (5) Business Days of written notice thereafter from
the Collateral Agent, each Grantor shall make available to the Collateral Agent,
to the extent within such Grantor's power and authority, such personnel in such
Grantor's employ on the date of the Event of Default as the Collateral Agent may
reasonably designate to permit such Grantor to continue, directly or indirectly,
to produce, advertise and sell the products and services sold by such Grantor
under the Intellectual Property Collateral, and such persons shall be available
to perform their prior functions on the Collateral Agent's behalf.

 



16

 

 

7.2No Waiver and Cumulative Remedies

 

The Collateral Agent shall not by any act (except by a written instrument
pursuant to Section 8.6, delay, indulgence, omission or otherwise be deemed to
have waived any right or remedy hereunder or to have acquiesced in any Default
or Event of Default. No failure on the part of the Collateral Agent to exercise,
no course of dealing with respect to, and no delay on the part of the Collateral
Agent in exercising, any right, power or remedy hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any such right,
power, privilege or remedy hereunder preclude any other or further exercise
thereof or the exercise of any other right, power, privilege or remedy; nor
shall the Collateral Agent be required to look first to, enforce or exhaust any
other security, collateral or guaranties. All rights and remedies herein
provided are cumulative and are not exclusive of any rights or remedies provided
by law.

 

7.3Application of Proceeds

 

Upon the exercise by the Collateral Agent of its remedies hereunder, any
proceeds received by the Collateral Agent in respect of any realization upon any
Pledged Collateral shall be applied, together with any other sums then held by
the Collateral Agent pursuant to this Agreement, in accordance with the
Subscription Agreement. Each Grantor shall remain liable for any deficiency if
the proceeds of any sale or other disposition of the Pledged Collateral are
insufficient to pay the Secured Obligations and the fees and other charges of
any attorneys employed by the Collateral Agent to collect such deficiency.

 

Article 8
GENERAL

 

8.1Appointment of Collateral Agent

 

(1)          The Collateral Agent has been appointed as collateral agent in the
Subscription Agreement and shall act in accordance with the terms of the
Subscription Agreement. The Collateral Agent may exercise or refrain from
exercising any rights (including making demands and giving notices) and take or
refrain from taking any action (including the release or substitution of the
Pledged Collateral), in accordance with this Agreement and the Subscription
Agreement. The Collateral Agent may employ agents and attorneys-in-fact in
connection herewith and shall not be liable for the negligence or misconduct of
any such agents or attorneys-in-fact selected by it in good faith. The
Collateral Agent may resign and a successor Collateral Agent may be appointed in
the manner provided in the Subscription Agreement. On the acceptance of
appointment as the successor Collateral Agent, that successor Collateral Agent
shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Collateral Agent under this Agreement, and
the retiring Collateral Agent shall thereupon be discharged from its duties and
obligations under this Agreement. After any retiring Collateral Agent's
resignation, the provisions hereof shall inure to its benefit as to any actions
taken or omitted to be taken by it under this Agreement while it was the
Collateral Agent.

 



17

 

 

(2)          The Collateral Agent's sole duty with respect to the custody,
safekeeping and physical preservation of the Pledged Collateral in its
possession, under Section 9-207 of the UCC or otherwise, shall be to deal with
it in the same manner as the Collateral Agent deals with its own property
consisting of similar instruments or interests. Neither the Collateral Agent nor
any of the Holders shall have responsibility for (i) ascertaining or taking
action whatsoever with regard to any Pledged Collateral (including matters
relating to the Pledged Securities, whether or not the Collateral Agent or any
other Holder has or is deemed to have knowledge of such matters; or (ii) taking
any necessary steps to preserve rights against any Person with respect to any
Pledged Collateral.

 

(3)          The Collateral Agent shall be entitled to rely upon any written
notice, statement, certificate, order or other document or any telephone message
believed by it to be genuine and correct and to have been signed, sent or made
by the proper Person, and, with respect to all matters pertaining to this
Agreement and its duties hereunder.

 

8.2Performance By Collateral Agent

 

If any Grantor shall fail to perform any covenants contained in this Agreement
after giving effect to all applicable grace periods if any (including any
covenants to pay insurance, taxes and claims arising by operation of law in
respect of the Pledged Collateral and to pay or perform any Grantor obligations
under any Pledged Collateral) or if any representation or warranty on the part
of any Grantor contained herein shall be breached, the Collateral Agent may (but
shall not be obligated to) do or cause it to be done or remedy any such breach,
and may make payments for such purpose; provided, however, that the Collateral
Agent shall in no event be bound to inquire into the validity of any tax, Lien,
imposition or other obligation which such Grantor fails to pay or perform as and
when required hereby and which such Grantor does not contest in accordance with
the provisions of the Subscription Agreement. Any and all amounts so paid by the
Collateral Agent shall be reimbursed by the Grantors in accordance with the
provisions of Section 8.8. Neither the provisions of this Section 8.2 nor any
action taken by the Collateral Agent pursuant to the provisions of this Section
8.2 shall prevent any such failure to observe any covenant contained in this
Agreement nor any breach of representation or warranty from constituting an
Event of Default.

 

8.3Power of Attorney

 

Each Grantor hereby appoints the Collateral Agent its attorney-in-fact, with
full power and authority in the place and stead of such Grantor and in the name
of such Grantor, or otherwise, from time to time during the existence of an
Event of Default in the Collateral Agent's discretion to take any action and to
execute any instrument consistent with the terms of the Subscription Agreement
and the Debentures which the Collateral Agent may deem necessary or advisable to
accomplish the purposes hereof (but the Collateral Agent shall not be obligated
to and shall have no liability to such Grantor or any third party for failure to
so do or take action). The foregoing grant of authority is a power of attorney
coupled with an interest and such appointment shall be irrevocable for the term
hereof. Each Grantor hereby ratifies all that such attorney shall lawfully do or
cause to be done by virtue hereof.

 



18

 

 

8.4Continuing Security Interest and Assignment

 

This Agreement shall create a continuing security interest in the Pledged
Collateral and shall (a) be binding upon the Grantors, their respective
successors and assigns and (b) inure, together with the rights and remedies of
the Collateral Agent hereunder, to the benefit of the Collateral Agent and the
other Holders and each of their respective permitted successors, transferees and
assigns and their respective officers, directors, employees, affiliates, agents,
advisors and controlling Persons; provided that, no Grantor shall assign or
otherwise transfer any of its rights or obligations under this Agreement without
the prior written consent of the Collateral Agent and any attempted assignment
or transfer without such consent shall be null and void. Without limiting the
generality of the foregoing clause (b), any Holder may assign or otherwise
transfer any indebtedness held by it secured by this Agreement to any other
Person, and such other Person shall thereupon become vested with all the
benefits in respect thereof granted to such Holder, herein or otherwise, subject
however, to the provisions of the Subscription Agreement.

 

8.5Termination and Release

 

At such time as the Debentures shall have been paid in full, the Pledged
Collateral shall be released from the Liens created hereby, and this Agreement
and all obligations (other than those expressly stated to survive such
termination) of the Collateral Agent and each Grantor hereunder shall terminate,
all without delivery of any instrument or any further action by any party, and
all rights to the Pledged Collateral shall revert to the Grantors. At the
request and sole expense of any Grantor following any such termination, the
Collateral Agent shall deliver to such Grantor any Pledged Collateral held by
the Collateral Agent hereunder, and execute and deliver to such Grantor such
documents as such Grantor shall reasonably request to evidence such termination.

 

8.6Modification in Writing

 

None of the terms or provisions of this Agreement may be amended, modified,
supplemented, terminated or waived, and no consent to any departure by any
Grantor therefrom shall be effective, except by a written instrument signed by
the Collateral Agent in accordance with the terms of the Subscription Agreement.
Any amendment, modification or supplement of any provision hereof, any waiver of
any provision hereof and any consent to any departure by any Grantor from the
terms of any provision hereof in each case shall be effective only in the
specific instance and for the specific purpose for which made or given. This
Agreement shall be construed as a separate agreement with respect to each
Grantor and may be amended, modified, supplemented, terminated or waived with
respect to any Grantor without the approval of any other Grantor and without
affecting the obligations of any other Grantor hereunder.

 



19

 

 

8.7Notices

 

Unless otherwise provided herein, any notice or other communication required or
permitted to be given under this Agreement shall be in writing and shall be
given in the manner and become effective as set forth in the Subscription
Agreement, and, as to any Grantor, addressed to it at the address of the Grantor
set forth in Schedule A to this Agreement, and as to the Collateral Agent,
addressed to it at the address set forth in the Subscription Agreement, or in
each case at such other address as shall be designated by such party in a
written notice to the other party.

 

8.8Indemnity and Expenses

 

(1)          Each Grantor hereby agrees to indemnify and hold harmless the
Collateral Agent (and any sub-agent thereof) and each other Holder (each such
Person being called an “Indemnitee”) from any losses, damages, liabilities,
claims and related expenses (including the fees and expenses of any counsel for
any Indemnitee), incurred by any Indemnitee or asserted against any Indemnitee
by any Person (including any Grantor) other than such Indemnitee arising out of,
in connection with or resulting from this Agreement (including, without
limitation, enforcement of this Agreement) or any failure of any Secured
Obligations to be the legal, valid, and binding obligations of any Grantor in
accordance with their terms, whether brought by a third party or by such, and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (i) are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or wilful misconduct of such Indemnitee or
(ii) result from a claim brought by any Grantor against an Indemnitee for breach
in bad faith of such Indemnitee's obligations hereunder or under any Debenture,
if such Grantor or such party has obtained a final and nonappealable judgment in
its favor on such claim as determined by a court of competent jurisdiction.

 

(2)          To the fullest extent permitted by applicable law, each Grantor
hereby agrees not to assert, and hereby waives, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, or any agreement or
instrument contemplated hereby, or the transactions contemplated hereby or
thereby. No Indemnitee shall be liable for any damages arising from the use of
any information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the Debentures or the transactions contemplated hereby or thereby
by unintended recipients.

 

(3)          Without prejudice to the survival of any other agreement of any
Grantor under this Agreement, the Subscription Agreement or any Debenture, the
agreements and obligations of each Grantor contained in this Section shall
survive termination of such agreements and payment in full of the Debentures.

 



20

 

 

8.9Governing Law

 

This Agreement will be governed by and construed in accordance with the internal
laws of the State of New York and and the courts of the State of New York will
have jurisdiction to entertain any action arising under this Agreement, except
for matters pertaining to the enforcement of Secured Obligations against Pledged
Collateral located in Canada, in which case the laws of the Province of Ontario
shall apply and jurisdiction and venue shall be in the Province of Ontario.

 

8.10Severability of Provisions

 

Any provision hereof which is invalid, illegal or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such invalidity, illegality or unenforceability without invalidating the
remaining provisions hereof or affecting the validity, legality or
enforceability of such provision in any other jurisdiction.

 

8.11Counterparts; Integration; Effectiveness

 

This Agreement and any amendments, waivers, consents or supplements hereto may
be executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all taken
together shall constitute a single contract. This Agreement, the Subscription
Agreement and the Debentures constitute the entire agreement among the parties
with respect to the subject matter hereof and supersede all previous agreements
and understandings, oral or written, with respect thereto. This Agreement shall
become effective when it shall have been executed by the Collateral Agent and
when the Collateral Agent shall have received counterparts hereof signed by each
of the other parties hereto. Delivery of an executed counterpart of a signature
page to this Agreement by facsimile or in electronic (i.e., “pdf” or “tif”)
format shall be effective as delivery of a manually executed counterpart of this
Agreement.

 

8.12No Release

 

Nothing in this Agreement, nor the exercise by the Collateral Agent of any of
the rights or remedies hereunder, shall relieve any Grantor from the performance
of any term, covenant, condition or agreement on such Grantor's part to be
performed or observed in respect of any of the Pledged Collateral or from any
liability to any Person in respect of any of the Pledged Collateral or shall
impose any obligation on the Collateral Agent or any other Holder to perform or
observe any such term, covenant, condition or agreement on such Grantor's part
to be so performed or observed or shall impose any liability on the Collateral
Agent or any other Holder for any act or omission on the part of such Grantor
relating thereto or for any breach of any representation or warranty on the part
of such Grantor contained in this Agreement, the Subscription Agreement or the
Debentures, or in respect of the Pledged Collateral or made in connection with
them. Neither the Collateral Agent nor any other Holder shall have any
obligation or liability under any contracts, agreements and other documents
included in the Pledged Collateral by reason of this Agreement, nor shall the
Collateral Agent or any other Holder be obligated to perform any of the
obligations or duties of any Grantor thereunder or to take any action to collect
or enforce any such contract, agreement or other document included in the
Pledged Collateral. The obligations of each Grantor contained in this Section
8.12 shall survive the termination of this Agreement and the discharge of the
Grantor's other obligations under this Agreement, the Subscription Agreement and
the Debentures.

 

[SIGNATURE PAGE FOLLOWS]

 

21

 

 

TO EVIDENCE ITS AGREEMENT the parties hereto have executed this Security
Agreement on the date first written above.

 

  YAPPN CORP.         Per:     Name:     Title:  

 

  YAPPN ACQUISITION SUB INC.         Per:     Name:     Title:  

 

  YAPPN CANADA INC.         Per:     Name:     Title:  

 

  FOTOYAPP INC.         Per:     Name:     Title:  

 

  LANGULAS INC.         Per:     Name:     Title:  

 



22

 

 

  YADMARK INC.         Per:     Name:     Title:  

 

  YAFFILIATE MARKETING SERVICES INC.         Per:     Name:     Title:  

 

  WINTERBERRY INVESTMENTS INC.         Per:     Name:     Title:  

  

23

 

 

SCHEDULE A

 

GRANTOR ADDRESSES FOR NOTICES

 

 

 

24



 

